Exhibit 10.1




SEVENTH AMENDMENT TO LEASE
THIS SEVENTH AMENDMENT TO LEASE (this “Seventh Amendment”) is made as of March
23, 2017, by and between ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited
liability company (“Landlord”), and FLUIDIGM CORPORATION, a Delaware corporation
(“Tenant”).
RECITALS
A.    Landlord and Tenant are now parties to that certain Lease Agreement dated
as of September 14, 2010, as amended by that certain First Amendment to Lease
dated as of September 22, 2010, as further amended by that certain letter
agreement dated August 2, 2012, as further amended by that certain Second
Amendment to Lease dated as of April 9, 2013 (“Second Amendment”), as further
amended by that certain Third Amendment to Lease dated as of June 25, 2013, as
further amended by that certain Fourth Amendment to Lease dated as of June 4,
2014, as further amended by that certain Fifth Amendment to Lease dated as of
September 15, 2014 and as further amended by that certain Sixth Amendment to
Lease dated as of December 8, 2015 (“Sixth Amendment”) (as amended, the
“Lease”). Pursuant to the Lease, Tenant leases certain premises consisting of
approximately 94,735 rentable square feet (“Premises”) in a building located at
7000 Shoreline Court, South San Francisco, California. The Premises are more
particularly described in the Lease. Capitalized terms used herein without
definition shall have the meanings defined for such terms in the Lease.
B.    Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, provide for the location of
certain exterior building signage.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Exterior Building Signage. The first sentence of Section 11 of the Second
Amendment is hereby deleted in its entirety and replaced with the following:

“So long as Tenant leases at least 48,000 rentable square feet in the Building,
Tenant shall have the right to display, at Tenant’s sole cost and expense,
Tenant’s name and logo on the east wing of the Building in the location shown on
Exhibit D hereto (“Building Sign”).”
Exhibit D attached to the Second Amendment is hereby deleted in its entirety and
replaced with Exhibit A attached to this Seventh Amendment. Notwithstanding
anything to the contrary in the Lease (including, without limitation, Section 12
of the Sixth Amendment), other than the Building Sign, Tenant shall not be
entitled to any exterior building signage.
2.
Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Seventh Amendment. Landlord and Tenant
each hereby agrees to indemnify and hold the other harmless from and against any
claims by any Broker, other than the brokers named in this Seventh Amendment,
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.

3.
Miscellaneous.

a.    This Seventh Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Seventh
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.





--------------------------------------------------------------------------------

Exhibit 10.1




b.    This Seventh Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective successors and assigns.
c.    This Seventh Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Seventh Amendment attached thereto.
d.    Except as amended and/or modified by this Seventh Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Seventh Amendment. In the
event of any conflict between the provisions of this Seventh Amendment and the
provisions of the Lease, the provisions of this Seventh Amendment shall prevail.
Whether or not specifically amended by this Seventh Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Seventh Amendment.
[Signatures are on the next page]















--------------------------------------------------------------------------------

Exhibit 10.1






IN WITNESS WHEREOF, the parties hereto have executed this Seventh Amendment as
of the day and year first above written.
LANDLORD:    ARE-SAN FRANCISCO NO. 17 LLC,
a Delaware limited liability company
By:
ALEXANDRIA REAL ESTATE EQUITITES, L.P., a Delaware limited partnership,

managing member
By:
ARE-QRS CORP., a Maryland corporation, general partner

By:    /s/ Eric S. Johnson    
Its:        Eric S. Johnson    
Senior Vice President
RE Legal Affairs
TENANT:    FLUIDIGM CORPORATION,
a Delaware corporation
By:    /s/ Vikram Jog    
Its:    Chief Financial Officer    





--------------------------------------------------------------------------------

Exhibit 10.1




EXHIBIT A
LOCATION OF BUILDING SIGN




exhibit101imageforexhibita.jpg [exhibit101imageforexhibita.jpg]



